DETAILED ACTION
This office action is in response to the correspondence filed on 05/03/2022. Claims 21-40 are still pending and are examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/03/2022 has been entered.


Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 05/03/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
Jones et al. (US Pat. No. US 7509573 B1 per IDS) discloses anti-virus security information in an extensible markup language document. Jones discloses allowing software applications capable of reading and saving Extensible Markup Language (XML) representations of documents to quickly and efficiently detect the presence of executable code contained in a given document being read or saved by the software applications. While Jones discloses applying an attribute to a root level element of the XML markup for notifying a subsequent application of the presence of the embedded executable code; and the attribute comprises a flag that detects the presence of the embedded executable code in the XML document, it fails to disclose generating a command with an identifier of an application and a request for information, and transit the command to the client computing device as described in the claims.
Pham et al. (US Pub. No. 20030097591 A1 per IDS) discloses a method for protecting computer users from web sites hosting computer viruses. While Pham discloses determining whether a Web page is hosted by a Web site that is included in a database of Web sites related to computer viruses; and allowing access to the Web page based on whether the Web page includes a link to a Web site that is included in the database, it fails to disclose generating a command with an identifier of an application and a request for information, and transit the command to the client computing device as described in the claims.
Araujo et al. (NPL – “Carbon: Domain-Independent Automatic Web Form Filling” per IDS) discloses domain-independent automatic web form filling. Araujo discloses automatically filling out a correct value for each field in a new form, based on web forms the user has previously filled. While Araujo discloses extracting relevant metadata from the previously filled forms, semantically enriching it, and using it for aligning fields between web forms, it fails to disclose generating a command with an identifier of an application and a request for information, and transit the command to the client computing device as described in the claims.
Therefore, the pending claims are allowed as the prior art of record does not disclose all the combination of features including generating a command with an identifier of an application and a request for information, and transit the command to the client computing device as described in the claims; nor would it have been obvious to one of ordinary skill in the art to further modify the prior art to include all of the deficient features, as set forth in the allowed claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pandiscia; Matthew et al.	US-PGPUB	US 20080320600 A1	Secure document management system.
WALLOS; Robert et al.		US-PGPUB	US 20080235766 A1	Method for document certification.
Bustelo; Leugim A. et al.		US-PGPUB	US 20070061721 A1	System for providing review verifications displayed on a markup language document received at a network display station from sources on the network and for updating such verifications.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KA SHAN CHOY whose telephone number is (571) 272-1569.  The examiner can normally be reached on MON - FRI: 9AM-5:30PM EST Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571) 272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KA SHAN CHOY/Examiner, Art Unit 2435  

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435